



Exhibit 5

CONVERSION AGREEMENT




THIS CONVERSION AGREEMENT (this “Agreement”) dated as of November 30, 2004 is
made and entered into by and between QUICK-MED TECHNOLOGIES, INC., a Nevada
corporation (the “Company”), MICHAEL GRANITO, a resident of the State of New
York (“Granito”) and PHRONESIS PARTNERS, L.P., a Delaware limited partnership
(“Phronesis”).  The Company, Granito and Phronesis are hereinafter referred to
collectively as the “Parties” and individually as a “Party.”  




Preliminary Statements




A.

The Company and Phronesis have entered into that certain Stock Purchase
Agreement of even date herewith (the “Stock Purchase Agreement”) and that
certain Stock Purchase Warrant of even date herewith (the “Warrant”).
 Capitalized terms not specifically defined herein shall have the meanings
ascribed to such terms in the Warrant.




B.

As a condition to Phronesis agreeing to enter into the Stock Purchase Agreement
and the Warrant, Granito has agreed that upon the occurrence of certain events
he shall convert certain indebtedness owed by the Company to Granito into shares
of Common Stock




NOW, THEREFORE, in consideration of the mutual promises and covenants hereof,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:




Agreement




Section 1.

Conversion of Indebtedness.  Immediately upon the exercise by Phronesis of all
or any portion of the Warrant (or upon any subsequent exercise of the Warrant or
any warrant issued in replacement thereof), a portion of the indebtedness then
owed by the Company to Granito equal to the aggregate number of Warrant Shares
then being acquired by Phronesis or its assignee multiplied by $0.38 per share
shall automatically, without any further action required by Granito or the
Company, convert into shares of Common Stock at a price of $0.38 per share.
 Promptly after such conversion, the Company shall cause a stock certificate
evidencing the applicable number of shares of Common Stock to be issued and
delivered to Granito.  Upon delivery of such stock certificate to Granito,
Granito and the Company shall execute and deliver a cross-receipt evidencing the
Company’s issuance and delivery to Granito of such stock certificate and the
indefeasible discharge and payment in full of the applicable portion of the
indebtedness owed by the Company to Granito.  

.

Section 2.

Reservation of Shares.  The Company shall at all times during the Exercise
Period, reserve and keep available, for the purpose of effecting the conversion
of the indebtedness described in Section 1, such number of its duly authorized
but



--------------------------------------------------------------------------------



unissued shares of Common Stock as shall from time to time be sufficient to
effect the conversion of up to One Million Dollars ($1,000,000.00) of such
indebtedness.




Section 3.

Miscellaneous.




(a)

Notices.  All notices, requests, demands, claims, and other communications
hereunder shall be in writing and shall be delivered by certified or registered
mail (first class postage pre-paid), guaranteed overnight delivery, or facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
to the following addresses and telecopy numbers (or to such other addresses or
telecopy numbers which such Party shall designate in writing to the other
Party):




if to the Company to:




Quick-Med Technologies, Inc.

401 NE 25th Terrace

Boca Raton, Florida 33431

Attention: David S. Lerner - President

Telecopy:  (561) 750-4203




with a copy to:




Hamilton, Lehrer & Dargan, P.A.

2 East Camino Real, Suite 202

Boca Raton, Florida 33432

Attention: Frederick M. Lehrer

Telecopy: (561) 416-2855




if to Granito to:




Mr. Michael R. Granito

30 East 37th Street

New York, New York 10016

Telecopy: (212) 679-3982




if to a Holder, at its last known address appearing on the books of the Company
maintained for such purpose with a copy to:




Phronesis Partners, L.P.

180 East Broad Street, Suite 1704

Columbus, Ohio  43215

Attention:  James E. Wiggins, General Partner

Telecopy: (614) 224-3900






- 2 -

#405607v2




--------------------------------------------------------------------------------



(b)

Survival.  Each covenant and agreement of the parties set forth in this
Agreement is independent of each other covenant and agreement.  




(c)

Remedies.  Each Party acknowledges that the other Parties would not have an
adequate remedy at law for money damages in the event that any of the covenants
or agreements of such Party in this Agreement was not performed in accordance
with its terms, and it is therefore agreed that each Party in addition to and
without limiting any other remedy or right such Party may have, shall have the
right to an injunction or other equitable relief in any court of competent
jurisdiction, enjoining any such breach and enforcing specifically the terms and
provisions hereof.




All rights, powers and remedies under this Agreement or otherwise available in
respect hereof at law or in equity shall be cumulative and not alternative, and
the exercise or beginning of the exercise of any thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such Party.




(d)

Entire Agreement.  This Agreement contains the entire understanding of the
Parties in respect of the subject matter hereof and supersedes all prior
agreements and understandings between or among the Parties with respect to such
subject matter.  




(e)

Expenses; Taxes.  Except as otherwise set forth in the Stock Purchase Agreement,
each of the Parties shall pay its or his own fees and expenses, including its or
his own counsel fees, incurred in connection with this Agreement or any
transaction contemplated hereby.  Should any Party employ attorneys to enforce
any of the provisions hereof, the Party against whom any settlement, resolution
or any determination or finding by, before or under the supervision of any
governmental body, arbitrator or mediator is entered or obtained agrees to pay
the prevailing Party all reasonable costs, charges, and expenses, including
reasonable attorneys’ fees, expended or incurred by the prevailing Party in
connection therewith.




(f)

Amendment.  This Agreement may be modified or amended or the provisions hereof
waived with the written consent of all of the Parties.




(g)

Waiver.  No failure to exercise, and no delay in exercising, any right, power or
privilege under this Agreement shall operate as a waiver, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude the
exercise of any other right, power or privilege.  No waiver of any breach of any
provision shall be deemed to be a waiver of any preceding or succeeding breach
of the same or any other provision, nor shall any waiver be implied from any
course of dealing between the Parties.  No extension of time for performance of
any obligations or other acts hereunder or under any other agreement shall be
deemed to be an extension of the time for performance of any other obligations
or



- 3 -

#405607v2




--------------------------------------------------------------------------------



any other acts.  The rights and remedies of the Parties under this Agreement are
in addition to all other rights and remedies, at law or equity, that they may
have against each other.




(h)

Binding Effect; Assignment.  The rights and obligations of this Agreement shall
bind and inure to the benefit of the Parties and their respective successors and
legal assigns.




(i)

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.




(j)

Headings.  The headings contained in this Agreement are for convenience of
reference only and are not to be given any legal effect and shall not affect the
meaning or interpretation of this Agreement.




(k)

GOVERNING LAW; INTERPRETATION.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED FOR ALL PURPOSES BY THE LAWS OF THE STATE OF FLORIDA.




(l)

Severability.  The parties stipulate that the terms and provisions of this
Agreement are fair and reasonable as of the date of this Agreement.  However, if
any provision of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.  If,
moreover, any of those provisions shall for any reason be determined by a court
of competent jurisdiction to be unenforceable because excessively broad or vague
as to duration, geographical scope, activity or subject, it shall be construed
by limiting, reducing or defining it, so as to be enforceable.






- 4 -

#405607v2




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.




THE COMPANY:




QUICK-MED TECHNOLOGIES, INC.







By:






Name:  David S. Lerner

Title:    President







PHRONESIS:




PHRONESIS PARTNERS, L.P.







By:






Name:






Title:












GRANITO:







MICHAEL R. GRANITO, individually






- 5 -

#405607v2


